Name: Commission Regulation (EEC) No 438/89 of 21 February 1989 on arrangements for imports into the Community of certain textile products (category 90) originating in Poland
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  international trade
 Date Published: nan

 23. 2. 89 Official Journal of the European Communities No L 51 /5 COMMISSION REGULATION (EEC) No 438/89 of 21 February 1989 on arrangements for imports into the Community of certain textile products (category 90) originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATIONHaving regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2995/88 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products originating in Poland and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 90) specified in the Annex hereto and originating in Poland have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 9 February 1989 Poland was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Poland for a provisional period of three months to limit exports to the Community of products falling within category 90 to 450 tonnes with effect from the date of notification of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products as referred to in Article 1 shipped from Poland to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Poland to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3. All quantities of products shipped from Poland on or after 9 February 1989 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Pol and before the date of entry into force of this Regulation. Whereas paragraph 13 of the said Article 11 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Poland to the Community between 9 February and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Poland before the date of entry into force of this Regulation ; y Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 8 May 1989 . (&gt;) OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 270, 30. 9 . 1988, p. 64. No L 51 /6 Official Journal of the European Communities 23 . 2. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1989. For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Thirdcountry Units Member State Quantitative limits from 9 February to 8 May 1989 90 5607 41 00 Twine, cordage, ropes and cables of Poland tonnes D 57 5607 49 11 synthetic fibres, plaited or net \ F 47 5607 49 19 l II\ I 220 5607 49 90 \ IlIl BNL 27 5607 50 11 II UK 59 5607 50 19IlI-IIl IRL 3 l 5607 50 30 l DK 7 5607 50 90II\\\ GR 5 II ES 21 \ PT 4 EEC 450